DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance in the Office Action mailed 21 December 2021 still apply.  Additionally, the instant invention defines over WO 00/07231, as submitted on Applicant's Information Disclosure Statement on 13 June 2022.  WO’231 discloses applying a laser with a wavelength with a longer than the band-gap of the material, so it can penetrate the substrate sufficiently (p. 4; lines 5-6).  WO’231 discloses the image of the laser is relayed to the uppermost surface 5 of the substrate (p. 3; lines 20-23), thus passing entirely through the substrate (see Fig. 1) to the surface contacting the etchant 4.  WO’231 discloses that etching is inhibited at the center of the illuminated area (p. 2; lines 1-4).  Thus, with respect to instant claim 1, WO’231 does not explicitly disclose wherein a memory comprises instructions that, when executed by the processor, would be responsive to receiving an indication of an etch location in the semiconductor, the etch location being a location where etching of the semiconductor is desirably performed, outputting a prediction based upon a physics model, the prediction comprising an illumination location in the semiconductor.   Instant claim 20 similarly defines over WO’231.  In regards to instant claim 14, WO’231 does not explicitly disclose wherein the second location is located at the first surface of the semiconductor, and wherein further the first location is located within the semiconductor and beneath the first surface of the semiconductor.  WO’231 does not explicitly disclose any focusing of the laser to occur within the thickness of the semiconductor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794